     Case 2:20-cv-02297-GMN-BNW Document 4 Filed 12/22/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
                                                      ***
10
      Larry L. Hunter,                                       Case No. 2:20-cv-02297-GMN-BNW
11
                             Plaintiff,
12                                                           ORDER
            v.
13
      America First Federal Credit Union,
14
                             Defendant.
15

16

17          Plaintiff submitted initiating documents to this Court on December 18, 2020. (ECF No.
18   1.) Plaintiff did not pay the filing fee for this case or file an application to proceed in forma
19   pauperis.
20          If Plaintiff is unable to pay the filing fee in this case, Plaintiff must complete an
21   application to proceed in forma pauperis under 28 U.S.C. § 1915(a)(1) and Local Special Rule
22   (“LSR”) 1-1. The court will retain Plaintiff’s complaint (ECF No. 1-1) but will not file it until the
23   matter of the payment of the filing fee is resolved.
24          IT IS THEREFORE ORDERED that the Clerk of the Court must send Plaintiff the
25   approved form application to proceed in forma pauperis, as well as the document titled
26   “Information and Instructions for Filing an In Forma Pauperis Application.”
27          IT IS FURTHER ORDERED that by January 21, 2021, Plaintiff must either: (1) file a
28   complete application to proceed in forma pauperis in compliance with 28 U.S.C. § 1915(a)(1) and
     Case 2:20-cv-02297-GMN-BNW Document 4 Filed 12/22/20 Page 2 of 2




 1   LRS 1-1; or (2) pay the full $402 fee for a civil action, which includes the $350 filing fee and the

 2   $52 administrative fee. Plaintiff is advised that failure to comply with this order will result in a

 3   recommendation that this case be dismissed.

 4          DATED: December 22, 2020.

 5

 6
                                                            BRENDA WEKSLER
 7                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  Page 2 of 2
